Exhibit 10.58

 

Portions of this document have been redacted and filed separately with the
Securities and Exchange Commission.
Redacted sections marked with “*****.”

 

SPONSORED RESEARCH AGREEMENT

 

THIS SPONSORED RESEARCH AGREEMENT (this “Agreement”), effective the 12th day of
October, 2007  (the “Effective Date”), is entered into by and between AVI
BIOPHARMA, INC., an Oregon  Corporation, with principal offices located at One
SW Columbia, Suite 1105, Portland, Oregon 97258 (“Company”), and CHARLEY’S FUND,
INC., a 501(c)(3) tax-exempt public non-profit organization with a mailing
address of P.O. Box 297, South Egremont, MA, 01258 (the “Sponsor”).

 

WITNESSETH:

 

WHEREAS, the Sponsor wishes to promote scientific research leading to exon
skipping therapeutics related to Duchenne muscular dystrophy; and

 

WHEREAS, the Company has developed a proprietary antisense chemistry and has
certain employees who possess knowledge, know-how and experience in substantive
fields relating to such research and commercialization efforts;

 

WHEREAS, the Company has a cooperative development and license agreement with
Ercole Biotech, Inc., and cross licensing rights to intellectual property
important for the freedom to operate;

 

WHEREAS, the Sponsor is willing to fund such research by the Company, with the
objective, as set forth herein, leading to an Investigational New Drug (IND)
filing with the Food and Drug Administration; and

 

WHEREAS, it is the intent of the Sponsor and the Company to complete the
research to identify a viable candidate and to demonstrate the safety and
efficacy of the putative therapeutic used for exon skipping, sufficiently to
file an IND and proceed to human clinical trials required for regulatory
approval of said therapeutic,

 

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the parties agree as follows:

 

1.      Definitions

 

For purposes of this Agreement, the following definitions apply:

 

1.1           “Affiliates” shall mean any corporation or other entity that
controls, is controlled by, or is under common control with, a party.  A
corporation or other entity shall be regarded as in control of another
corporation or entity if it owns or directly or indirectly controls more than
50% of the voting securities or other ownership interest of the other
corporation or entity, or if it

 

--------------------------------------------------------------------------------


 

possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of the corporation or other entity.

 

1.2           “Agreement Period” shall mean the period commencing on the
Effective Date of this Agreement and ending upon completion of the Research
Project.

 

1.3           “Company Inventions” shall have the meaning provided in
Section 8.1 hereof.

 

1.4           “Confidential Information” shall have the meaning provided in
Section 6.1 hereof.

 

1.5           “FDA” shall mean the United States Food and Drug Administration.

 

1.6           “Field” shall mean the treatment or prevention of Duchenne
Muscular Dystrophy or any other muscular dystrophy.

 

1.7           “Invention” shall have the meaning provided in Section 8.1 hereof.

 

1.8           “Investigators” shall have the meaning provided in section 2.1
hereof.

 

1.9           “Joint Inventions” shall have the meaning provided in Section 8.1
hereof.

 

1.10         “Major Market” shall mean any one of the following:

 

(a)  The United States;

 

(b)  Japan; or

 

(c)  Any of the following five (5) European countries: Germany, The United
Kingdom, France, Italy, or Netherlands.

 

1.11         “Net Sales” means the gross amount invoiced for sales of Research
Products by Sponsor, its affiliates, and sublicensees, to an independent third
party in an arms-length transaction,  less:

 

(a)  Trade, quantity and cash discounts allowed;

 

(b)  Discounts, refunds, rebates, chargebacks, retroactive price adjustments,
and any other allowances which effectively reduce the net selling price;

 

(c)  Credits for actual Research Product returns;

 

(d)  Any tax imposed on the production, sale, delivery or use of the Research
Product, including, without limitation, sales, use, excise or value added taxes.

 

1.12         “Option” shall have the meaning provided in Section 9.2 hereof.

 

1.13         “Option Term” shall have the meaning provided in Section 9.2
hereof.

 

1.14         “Project Funds” shall have the meaning provided in Section 4.1
hereof.

 

--------------------------------------------------------------------------------


 

1.15         “Project Team” shall have the meaning provided in Section 2.1
hereof.

 

1.16         “Research Product” shall have the meaning provided for in
Section 4.3.6 hereof

 

1.17         “Research Project” shall mean the research described in the Study
Protocol hereof.

 

1.18         “Results” shall have the meaning provided in Section 3.4 hereof.

 

1.19         “Sponsor Inventions” shall have the meaning provided in Section 8.1
hereof.

 

1.20         “Study Protocol” shall mean the protocol set forth in Appendix A
with attached Gantt chart hereto, which is incorporated herein by reference and
made a part hereof as if fully set forth herein, as such protocol may be
modified from time to time by mutual written agreement of the Company and the
Sponsor.

 

2.      Research

 

2.1           The Principal Investigator for the Research Project shall be
Dr. Patrick Iversen.  The Principal Investigator shall be responsible for
directing and overseeing the conduct of the Research Project using appropriately
qualified collaborating investigators, including Dr. Ryszard Kole, CSO, Ercole
Biotech, Dr. Stephen Wilton, University of Western Australia, and Dr. Qi Lu,
Carolina’s Healthcare Foundation, and scientists and research technicians who
are under the Principal Investigator’s direction and control and are employed by
the Company (collectively,  the Principal Investigator, the collaborating
investigators, and the Company employees working on the Research Project
constitute the “Project Team”).

 

2.2           Subject to the terms and conditions of this Agreement, the Company
and the Principal Investigator shall perform the Research Project in accordance
with the Study Protocol.  No change to the Study Protocol shall be effective
without the prior written consent of the Sponsor.  The Company and the Principal
Investigator shall use reasonable efforts to distinguish the research performed
under this Agreement from all other work the Principal Investigator performs for
other purposes and shall keep records pertaining to such other work separately
from the records to be maintained pursuant to Section 2.7 to the extent
practicable.

 

2.3           The Company shall provide the Sponsor with written evidence of
approval of the Research Project by the responsible body within the Company, if
such approval is necessary, and with copies of any documents used in the conduct
of the Research Project, including, but not limited to, all documentation
required by the Study Protocol.

 

2.4           The Company shall provide the support necessary for the Project
Team to complete the Research Project, which support shall include, but is not
limited to, human resources, space, dedicated research time, and computing,
laboratory, and all other equipment, all in accordance with the Study Protocol
attached as Appendix A.

 

2.5           The Company shall also accept and administer the Project Funds. 
The Company’s use of the Project Funds shall be strictly for purposes of the
Research Project and shall be subject to the terms and conditions set forth in
APPENDIX B, which is incorporated herein by reference and made part of this
Agreement.  NO PART OF THE PROJECT FUNDS

 

--------------------------------------------------------------------------------


 

SHALL BE USED FOR INDIRECT EXPENSES OF THE PROJECT TEAM OR THE Company.  Except
as specified in the Study Protocol relating to work to be conducted by
collaborating investigators, no part of the Project Funds shall be transferred
to another organization, whether or not the Principal Investigator or any other
member of the Project Team becomes associated with that other organization
unless the prior written consent of the Sponsor is obtained by the Company.  The
Company shall be required to repay to the Sponsor any part of the Project Funds
used in contravention of the express terms of this Agreement.

 

2.6           The Company shall ensure that the Research Project shall be
conducted in strict compliance with any applicable federal, state, or local
laws, regulations, or guidelines pertaining to good research practices and/or
good laboratory practices.

 

2.7           The Company shall keep accurate and complete financial and
scientific records relating to the Research Project and will make such records
reasonably available to the Sponsor for review and/or copying during normal
business hours.

 

2.8           The Company shall promptly advise the Sponsor of any changes in
the senior personnel comprising the Project Team.  If, for any reason, the
Principal Investigator (i) ceases to be associated with the Company,
(ii) becomes debarred or receives notice of an action or threat of an action
with respect to debarment under the provisions of the Generic Drug Enforcement
Act of 1992, 21 U.S.C. Section 306(a) and (b), or (iii) otherwise becomes
unavailable to work on the Research Project, the Company shall promptly so
notify the Sponsor in writing and will propose a qualified replacement scientist
at the Company whose appointment as Principal Investigator shall be subject to
the approval of Sponsor.  The Company shall consult with and reasonably consider
and take into account the Sponsor’s view with respect to the replacement of the
Principal Investigator, provided that, in the case of a proposed replacement
chosen by the Company and who is on the Advisory Committee, the Sponsor agrees
that it will give its approval to such replacement for the Principal
Investigator.

 

3.      Reports to the Sponsor

 

3.1           During the Agreement Period, the Sponsor may meet with the
Principal Investigator from time to time to discuss the planning and progress of
the Research Project.  An Advisory Committee made up of three members or
advisors from the Company, three members or advisors from the Sponsor, a member
from Ercole Biotech and an external collaborator will meet once per quarter to
review progress of the Research Project. The Company will have final
decision-making authority on all drug development, strategic, and other
decisions.

 

3.2           During the Agreement Period and for three (3) years thereafter,
the Company shall make available to the Sponsor copies of all data and other
information generated pursuant to this Agreement including, without limitation,
all raw data obtained as a result of studies conducted in the course of the
Research Project and all experimental procedures developed under the Research
Project.

 

3.3           At least every three (3) months during the conduct of the Research
Project, the Company, in coordination with the Principal Investigator, shall
provide the Sponsor with an interim written progress report concerning the
Research Project.

 

--------------------------------------------------------------------------------


 

3.4           A final written report setting forth the results achieved under
and pursuant to the Research Project and recommendations for next actions shall
be submitted by the Company to the Sponsor within ninety (90) days of completion
or earlier termination of the research that is the subject of this Agreement. 
Such final report shall include a complete summary of the research carried out
and detailed experimental results of the research protocols performed in the
course of the Research Project (collectively, the “Results”).

 

3.5           Each written progress report to the Sponsor, including the final
report, shall be accompanied by a financial statement from the Company
describing in reasonable detail the disposition to date of the Project Funds.

 

3.6           During the Agreement Period and for five (5) years thereafter,
authorized employees and agents of the Sponsor or of the FDA shall have access
to the Company and its personnel and records relating to the Research Project
for the purpose of determining compliance with this Agreement and the Study
Protocol and federal, state, and local laws and regulations and any applicable
guidelines for the conduct of research.  Such access by employees and agents of
the Sponsor shall be on reasonable notice and during normal business hours, and
individuals conducting such visits shall be bound by appropriate confidentiality
agreements with the Company.

 

4.      Payments and Repayment Rights

 

4.1           Subject to the terms and conditions of this Agreement including
the repayment rights provided for in Section 4.3, the Sponsor shall pay the
Company a total amount of Two Million Four Hundred and Fifty-two Thousand
Dollars ($2,452,000.00) which amount is inclusive of all direct costs of
Research Project activities (the “Project Funds”) as follows:

 

***** ($*****) shall be paid within ten (10) days of the parties’ execution of
this Agreement; ***** ($*****) shall be paid three (3) months from the Effective
Date of this Agreement subject to Sponsor’s receipt of the first progress report
demonstrating completion of that research component of the Research Project;
***** ($*****) shall be paid six (6) months from the Effective Date of this
Agreement subject to the Sponsor’s receipt of the second progress report
demonstrating completion of that research component of the Research Project; and
***** ($*****) shall be paid nine (9) months from the Effective Date of this
Agreement subject to the Sponsor’s receipt of the third progress report
demonstrating completion of that research component of the Research Project. The
Sponsor shall not be obligated to make any payments to the Company in addition
to those set forth in this Section 4.1 unless the parties otherwise mutually
agree in writing.

 

4.2           The Company shall provide to the Sponsor all information necessary
to make the payments described above, including, but not limited to, the name of
the payee, its tax identification number, and the name and address of the
contact person to whom payments should be sent.

 

4.3           The Company and the Sponsor agree to the following commercial
terms with regard to the development and commercialization of a Research
Product:

 

--------------------------------------------------------------------------------


 

4.3.1        The Company shall make a lump sum payment to the Sponsor of *****
($*****) (the “First Payment”) within thirty (30) days after the end of the
fiscal quarter during which the first commercial sale into a Major Market of the
Research Product occurs.

 

4.3.2        The Company shall make a lump sum payment to the Sponsor of *****
($*****) (the “Second Payment”) within thirty days (30) after the end of the
fiscal quarter during which the first anniversary of the first commercial sale
into a Major Market of the Research Product occurs.

 

4.3.3        The Company shall make a lump sum payment to the Sponsor of *****
($*****) (the “Third Payment”) within thirty days (30) after the end of the
fiscal quarter during which the second anniversary of the first commercial sale
into a Major Market of the Research Product occurs.

 

4.3.4        In the event the Company or one of its Affiliates enters into any
sort of partnership (a license agreement, research and development agreement,
collaboration or similar arrangement) with a corporate partner that includes the
right to sell, distribute promote or market the Research Product or any of the
underlying intellectual property and

 

(i)            if, prior to the second anniversary of the first commercial sale
of a Research Product in a Major Market country, the corporate partner agrees to
pay an upfront cash license fee or similar payment which is earned upon signing,
the Company or its Affiliates shall pay to the Sponsor, within thirty (30) days
of Company’s receipt of such payment from the corporate partner, *****% of the
cash received as an upfront fee or the total Project Funds, less any amount
already repaid to the Sponsor by the Company, whichever is less.

 

(ii)           and if, thereunder, the Company is entitled to development
milestone payments, the Company or its Affiliates shall, within thirty (30) days
of receipt of any such payments, make repayments to the Sponsor in the amount of
*****% of each individual milestone payment specifically related to the progress
for the development of a Research Product, limited to *****% of the Project
Funds at each of such milestone payment, until the Project Funds amount is
repaid in full.

 

4.3.5        Without limiting the foregoing, in the event that the full amount
of the Project Funds have not been repaid to the Sponsor at first commercial
sale into a Major Market of the Research Product via the payment mechanisms of
Section 4.3.4, the Company shall make payments to the Sponsor as provided for in
Sections 4.3.1, 4.3.2, and 4.3.3..

 

4.3.6        “Research Product” shall mean any product containing any molecular
candidate arising or derived from the research funded hereunder which is
developed as a human therapeutic agent for skipping exon 50 in the indication
Duchenne Muscular Dystrophy.

 

--------------------------------------------------------------------------------


 

4.3.7        Repayments to the Sponsor under all mechanisms in this Article 4
shall not exceed the total Project Funds as provided for in Section 4.1.

 

5.      Right of the Company to Seek Additional Funding

 

5.1           The Sponsor strongly encourages the Company, through the efforts
of the Principal Investigator, to seek additional funding for the laboratories
of the Investigators from the Federal government or other sponsors of research
and acknowledges that such additional sponsors may retain rights in and to such
funded research.

 

6.      Confidentiality

 

6.1           The Sponsor and the Company acknowledge that each party may
receive confidential technical and business information of the other party
(“Confidential Information”) during the Agreement Period.  Each party hereto
agrees that, during the Agreement Period and for a five (5) year period
thereafter, that it will maintain in strict confidence, and will not  disclose
to any third party, any Confidential Information of the other party, whether in
oral, written, graphic or electronic form.  Each party hereto agrees (i) not to
use Confidential Information of the other party except for purpose of conducting
Research Project activities in accordance with the Study Protocol or for such
other purposes consistent with the intent and terms of this Agreement and
(ii) not to disclose Confidential Information of the other party to third
parties without the express written permission of the other party, except that
(a) each party shall not be prevented from disclosing Confidential Information
to its employees, officers, independent contractors and Affiliates requiring
access thereto for the purposes of this Agreement provided each such employee,
officer, independent contractor or Affiliate is bound by an agreement regarding
confidentiality and non-use at least as restrictive as the obligations in this
Article 6, and (b) such information may be disclosed insofar as such disclosure
is necessary to allow either the Company or the Sponsor, as the case may be,
(A) to defend itself against litigation, (B) to file and prosecute patent
applications on any Invention in accordance with Article 8 hereof, or (C) to
comply with judicial decree, government action or applicable law or regulation,
provided that the party shall give prior written notice to the other party so
that the other party may attempt to obtain a protective order requiring that the
Confidential Information be disclosed only to the extent required by such order,
law or regulation, and that it be used only for the purposes for which the
decree, action, law or regulation requires such disclosure to be made.  The
parties agree that no advance notice to the Sponsor is required for AVI’s
compliance with its reporting requirements to the Securities and Exchange
Commission (SEC) .  The parties will take all steps necessary to ensure that its
employees, officers, independent contractors, and Affiliates comply with the
terms and conditions of this Agreement.  Notwithstanding the foregoing, such
obligation of confidentiality shall not apply to information that the receiving
party can establish by competent evidence:

 

(i)

at the time of disclosure is in the public domain;

 

 

(ii)

has come into the public domain through no fault of the receiving party or its
employees and agents;

 

--------------------------------------------------------------------------------


 

(iii) was known to the receiving party prior to its disclosure by the disclosing
party, as evidenced by the receiving party’s written records; or

 

(iv) is disclosed to the receiving party, without restriction on disclosure, by
a third party that is not under an obligation of non-disclosure to the
disclosing party.

 

6.2           The Company (including, for purposes of this Section 6.2, the
Principal Investigator) shall have the right, and is encouraged, to publish or
present the Results of the Research Project, provided the Sponsor has the
opportunity to review and comment on any proposed manuscripts or the substance
of any presentations describing said Research Project or Results at least thirty
(30) days prior to their submission to a third party for publication or review. 
In the event that the rights to the Research Product have been licensed to
Sponsor pursuant to Article 9, then the positions of the Parties with respect to
the provisions of this Section 6.2 shall be reversed. The reviewing party shall
review any draft and give its comments to the publishing party promptly.  The
publishing party shall comply with the reviewing party’s request to delete
references to the reviewing party’s Confidential Information in any such
publication and the publishing party agrees to withhold publication an
additional thirty (30) days to permit the reviewing party to obtain patent or
other intellectual property protection, if the reviewing party deems it
necessary.

 

7.      Use of the Other Party’s Name; Public Statements

 

Each party agrees that it will not at any time during or following expiration or
termination of this Agreement use the name of the other party or its employees
or any other names, insignia, symbol(s), or logotypes associated with the other
party or any variant or variants thereof orally or in any literature,
advertising, or other materials without the prior written consent of the other
party except for right to publish set forth in Section 6.2 and Company’s
compliance with its reporting requirements to the SEC, which consent may be
withheld at the other party’s sole discretion.  Notwithstanding the foregoing,
the Company agrees that the Sponsor may use the names of the Company, the
Principal Investigator and his collaborators in connection with generally
publicizing on its website, in press releases or in other publications of the
Sponsor provided that such usages are limited to identifying the Company and/or
the Principal Investigators and briefly describing the nature of the Research
Project and the Sponsor agrees that Company may use Sponsor’s name in connection
with any board or investor presentation, or press release related thereto, or as
may be requested by any funding entity, governmental entity, or academic
publisher, or as required by law.  Prior to publicizing, both parties agree to
give the other party an opportunity to review press releases using the other’s
name and discussing the work involved in the project.

 

8.      Ownership and Patents

 

8.1           Company shall own all data obtained in the Research Project,
research protocols related to the Research Project, and Results, and shall have
the right to submit all such information to support regulatory filings related
to the Research Product and other products that may be developed by the Company.

 

--------------------------------------------------------------------------------


 

8.2           Ownership of any discovery, invention, method, process or other
know-how made, conceived or first reduced to practice in the performance of the
Research Project during the project period by the Company and its affiliates,
the Principal Investigator and/or the Sponsor and all intellectual property
arising therefrom (collectively, “Inventions”) shall be determined as follows: 
All Inventions conceived or reduced to practice during the project period solely
by employees, agents or consultants of the Company, including, without
limitation, the Principal Investigator (“Company Inventions”) shall be owned
solely by the Company.  All Inventions conceived or reduced to practice during
the project period solely by employees, agents or consultants of the Sponsor
(“Sponsor Inventions”) shall be owned solely by the Sponsor.  All Inventions
conceived or reduced to practice jointly during the project period by employees,
agents or consultants of the Company, on the one hand, and employees, agents or
consultants of the Sponsor, on the other hand (“Joint Inventions”), shall vest
according to U.S. patent law.  The Company represents and warrants that all
Company employees and other individuals or entities performing any part of the
Research Project are obligated to assign to the Company all inventions and
intellectual property rights that are necessary to enable the Company to grant
the Sponsor all rights the Company purports to grant under this Agreement.

 

8.3           As soon as the Company reasonably believes a Company Invention or
Joint Invention has been conceived or reduced to practice hereunder (and in any
event within a reasonable time after its disclosure to the Company Technology
Office), the Company shall disclose such invention in writing to the Sponsor in
sufficient detail to allow the Sponsor to evaluate its significance.

 

8.4           The Company shall have the first right to prosecute any patent
application(s) covering any Company Inventions.  Within a reasonable time after
disclosure of any such Company Invention to the Sponsor, the Company shall
notify the Sponsor in writing if it intends to pursue patent protection for such
Company Invention.  If the Company elects to pursue patent protection, it shall
promptly prepare, file and prosecute any U.S. or foreign application(s) to
protect such Company Invention.  The Company shall bear all expenses in
connection with such preparation, filing, prosecution and maintenance of U.S.
and foreign patent applications.  For such Company elected patent applications,
the Company shall be responsible for making decisions regarding the scope and
content of such patent application(s) and the prosecution thereof.  The Sponsor
shall be responsible for the costs of patent filing and prosecution for Sponsor
Inventions  or if the Sponsor requests that the Company files a patent
application.  The Company and Sponsor shall each make reasonable efforts to keep
the other advised as to all developments with respect to such application(s).

 

8.5           For Joint Inventions, the Company and Sponsor will negotiate in
good faith, at the time of disclosure, the management and prosecution of the
invention including any cost related thereto.

 

8.6           Sponsor grants Company an exclusive, worldwide, fully paid-up,
royalty-free license under Sponsor’s interest in any Joint Inventions and to
Sponsor Inventions to make, use and sell Research Products.

 

--------------------------------------------------------------------------------


 


9. GRANTING OF EXCLUSIVE LICENSE

 

9.1           The parties acknowledge and agree that they intend to use their
reasonable best efforts to complete the Research Project as described in the
Study Protocol.  In the event the Company and its Affiliates and partners elect
to discontinue to pursue the development and/or commercialization of a Research
Product for reasons other than safety and efficacy, the Company and its
Affiliates, at the request of the Sponsor, hereby grants the Sponsor the
exclusive royalty-bearing, fully paid up, worldwide license or sublicense as the
case may be, with the right to sublicense, to the Research Product, on terms
consistent with the requirements of the Ercole Biotech-Isis Pharmaceuticals
collaboration agreement and Ercole Biotech-AVI BioPharma collaboration
agreement, under patents owned or licensed by the Company or its Affiliates to
research, to develop, to use, to sell, to offer for sale, to distribute Research
Products, to import, to export and to employ methods covered by any such patents
or by Company Inventions or Company’s interest in Joint Inventions relating to
the Research Product.  In consideration for the exclusive license to use and
sell the Research Product

 

9.1.1        if the Sponsor obtains a license to the Research Product while the
Research Product is in the research or preclinical phase of the Research
Project, a total royalty of *****% of Net Sales of Research Product shall be
paid to the Company and its Affiliates by the Sponsor and its licensees.

 

9.1.2        If the Sponsor obtains a license to Research Product during or at
the conclusion of Phase I clinical testing, a total royalty of *****% of Net
Sales of Research Product shall be paid to the Company and its Affiliates by the
Sponsor and its licensees.

 

9.1.3        If the Sponsor obtains a license to Research Product after the
initiation of a Phase II clinical trial, a total royalty of *****% of Net Sales
of Research Product shall be paid to the Company and its Affiliates by the
Sponsor and its licensees.

 

9.2           The Company shall have the right of first refusal to manufacture
research, clinical and commercial quantities of Research Product for the Sponsor
or the Sponsor’s commercial partner.  Should the Company not exercise its first
right to manufacture, the exclusive license granted to the Sponsor shall be
expanded to include the right to develop to make, and to have made, Research
Product and to employ methods covered by or incorporating Company Inventions or
Company’s interest in Joint Inventions which permit the commercialization of the
Research Product to the worldwide market.  The Company shall transfer the
Research Product production process to a mutually agreeable third party contract
manufacturer under an agreement that contains appropriate provisions for
recovery of technology transfer costs and for limiting disclosure or other use
of the Company’s technology.

 


9.3           EXCEPT AS EXPRESSLY PROVIDED HEREIN AND INCLUDING ARTICLE 9,
NOTHING IN THIS AGREEMENT SHALL RESTRICT EITHER PARTY’S USE, LICENSE OR
EXPLOITATION IN ANY WAY OF ITS INTEREST IN ITS OWN OR ANY JOINT INVENTIONS.


 

--------------------------------------------------------------------------------


 


10. TERMINATION

 


10.1         THIS AGREEMENT SHALL REMAIN IN EFFECT FOR THE AGREEMENT PERIOD
UNLESS EXTENDED BY WRITTEN AGREEMENT OF THE PARTIES, OR EARLIER TERMINATED IN
ACCORDANCE WITH THIS ARTICLE 10.


 


10.2         EITHER PARTY MAY TERMINATE THIS AGREEMENT FOR ANY MATERIAL BREACH
OF THIS AGREEMENT BY THE OTHER PARTY IF SUCH BREACH IS NOT CURED WITHIN THIRTY
(30) DAYS AFTER THE BREACHING PARTY RECEIVES WRITTEN NOTICE OF SUCH BREACH BY
THE NON-BREACHING PARTY.  SUCH TERMINATION SHALL BE EFFECTIVE UPON EXPIRATION OF
SUCH THIRTY (30) DAY PERIOD.


 


10.3         TERMINATION OF THIS AGREEMENT SHALL NOT AFFECT THE RIGHTS AND
OBLIGATIONS OF THE PARTIES THAT SHALL HAVE ACCRUED PRIOR TO TERMINATION,
INCLUDING, WITHOUT LIMITATION, THE CONFIDENTIALITY OBLIGATIONS SET FORTH IN THIS
AGREEMENT.  IN THE EVENT OF ANY TERMINATION OF THIS AGREEMENT PRIOR TO
EXPIRATION OF THE AGREEMENT PERIOD (OTHER THAN TERMINATION BY THE SPONSOR
PURSUANT TO SECTION 10.2), THE SPONSOR SHALL PAY THE REASONABLE COSTS INCURRED
BY THE COMPANY IN WINDING DOWN AND TERMINATING THE RESEARCH PROJECT, INCLUDING
THE COSTS OF THE RESEARCH PROJECT DURING THE WIND-DOWN PERIOD AND ALL COSTS AND
NON-CANCELABLE COMMITMENTS MADE PRIOR TO TERMINATION.  AFTER TERMINATION, THE
COMPANY WILL SUBMIT A FINAL REPORT OF ALL COSTS INCURRED AND ALL FUNDS RECEIVED
UNDER THIS AGREEMENT AS SET FORTH IN SECTION 3.4.  THE REPORT SHALL BE
ACCOMPANIED WITH A CHECK FOR ANY FUNDS REMAINING WHICH WERE PAID TO THE COMPANY
UNDER SECTION 4.1, IF ANY.  THE PROVISIONS OF SECTIONS 2.7, 3.2, 3.4, 3.5, 3.6,
4.3 AND 10.3 AND ARTICLES 6, 7, 8, 9, 12, 13, 16, 17, 18, 19, 20 AND 21 SHALL
SURVIVE TERMINATION OR EXPIRATION OF THIS AGREEMENT.

 


11. FORCE MAJEURE

 

Neither party shall be responsible to the other for any failure or delay in
performing any of its obligations under this Agreement if such delay or
nonperformance is caused by strike, stoppage of labor, lockout or other labor
trouble, fire, flood or other weather event, earthquake, accident, explosion,
war, act of terrorism, act of God or act of the government of any country or of
any local government or any other cause beyond the reasonable control of the
defaulting party.

 


12. LIABILITY AND WARRANTY

 


EACH PARTY TO THIS AGREEMENT AGREES TO INDEMNIFY THE OTHER PARTY FROM DAMAGE TO
PERSONS OR PROPERTY RESULTING FROM THE NEGLIGENCE ON THE PART OF ITSELF, ITS
EMPLOYEES, ITS AGENTS, OR ITS OFFICERS.  NEITHER PARTY ASSUMES ANY
RESPONSIBILITY TO THE OTHER PARTY FOR THE CONSEQUENCES OF ANY ACT OR OMISSION OF
ANY PERSON, FIRM OR CORPORATION NOT A PARTY TO THIS AGREEMENT.


 


THE RESEARCH RESULTS ARE PRELIMINARY IN NATURE.  COMPANY MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, WITH REGARDS TO RESEARCH RESULTS.

 


13. INDEPENDENT CONTRACTORS

 

The Sponsor and the Company shall at all times act as independent parties, and
nothing contained in this Agreement shall be construed or implied to create an
agency or partnership.  Neither party shall have the authority to contract or
incur expenses on behalf of the other except

 

--------------------------------------------------------------------------------


 

as may be expressly authorized by separate written agreement between the
parties.  The Principal Investigator and members of the Project Team shall not
be deemed to be employees of the Sponsor.

 


14. OTHER EMPLOYMENT

 


THE COMPANY WARRANTS THAT THE PRINCIPAL INVESTIGATOR IS PERMITTED TO ENTER INTO
THIS AGREEMENT (BUT NOT TO BIND THE COMPANY) AND THAT THE TERMS AND CONDITIONS
HEREOF ARE CONSISTENT WITH THE PRINCIPAL INVESTIGATORS’ OBLIGATIONS TO THE
COMPANY.

 


15. TAX STATUS

 

The Company represents and certifies to the Sponsor that it is a publicly traded
company.

 


16. CHOICE OF LAW

 


THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO THE CONFLICTS OF
LAWS PROVISIONS THEREOF.


 


17. SEVERABILITY

 

If any one or more of the provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

 


18. WAIVER

 

The failure of any party hereto to insist upon strict performance of any
provisions of this Agreement or to exercise any right hereunder will not
constitute a waiver of that provision or right.

 


19. NOTICES

 

Any notice or communication required or permitted to be given or made under this
Agreement by one of the parties to the other shall be in writing and shall be
deemed to have been sufficiently given or made for all purposes if such notice
or communication is either emailed and its receipt is acknowledged by the
recipient, or mailed by certified mail, postage prepaid, addressed to such other
party at its respective address as follows:

 

If to the Sponsor:                                         Attn:  Benjamin D.
Seckler, MD, President
Charley’s Fund, Inc.
P.O. Box 297
South Egremont, MA 01258
Email:  bseckler@gmail.com

 

If to the Company:            Attn: Chief Executive Officer

AVI BioPharma, Inc.

One SW Columbia, Suite 1105,

Portland, Oregon 97258

 

--------------------------------------------------------------------------------


 


20. ASSIGNMENT

 

This Agreement may not be assigned by the Company without prior notice to
Sponsor, except in connection with a merger, recapitalization, reorganization,
consolidation, sale of securities, sale of assets or any transaction to an
affiliate of the Company; provided, however, no such transaction shall relieve
Company of its obligations or adversely affect Sponsor’s rights hereunder.  The
Sponsor may assign this Agreement without the Company’s consent (i) in
connection with a merger, consolidation or sale of all or substantially all of
Sponsor’s assets or stock, or (ii) to an affiliate of the Sponsor.  In addition,
the Sponsor may assign all or any part of its rights under Articles 8 and 9 to
any third party upon written notice to the Company.

 


21. ENTIRETY

 

This Agreement represents the entire agreement of the parties, and it expressly
supersedes all previous written and oral communications between the parties. 
Except as otherwise expressly provided in this Agreement, no amendment,
alteration, or modification of this Agreement or any Appendix attached hereto
shall be valid unless executed in writing by authorized signatories of both
parties.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives to be effective as of the Effective
Date.

 

 

CHARLEY’S FUND, INC.

 

 

 

 

 

 

By:

 

 

 

Name:  Benjamin D. Seckler, MD

 

 

Title:    President

 

 

AVI BIOPHARMA, INC.

By:

 

 

 

Name:  K. Michael Forrest

 

 

Title:    Chief Executive Officer

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Preclinical Proposal for Skipping Exon 50 for Duchenne Muscular Dystrophy

 

*****

 

I.  Background:

 

*****

 

II. Applicable Work in Progress

 

A.  Objective: *****

 

*****

 

B.  Objective: *****

 

*****

 

C.  Objective: *****

 

*****

 

D.  Objective: *****

 

*****

 

E.  Objective:  *****

 

*****

 

III.  Specific Aims of Future Studies *****

 

Aim 1:  *****

 

*****

 

Aim 2:  *****

 

*****

 

Aim 3:  *****

 

*****

 

--------------------------------------------------------------------------------


 

Aim  4.  *****

 

*****

 

Aim 5:  *****

 

*****

 

Aim 6: *****

 

*****

 

Aim 7: *****

 

*****

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

Project Cost Estimates

 

Aim 1:  *****

 

Materials:

 

$

 *****

Labor:

 

$

 *****

Total:

 

$

 *****

 

Aim 2:   *****

 

Materials:

 

 

 *****

Labor:

 

$

 *****

Total:

 

$

 *****

 

Aim 3:   *****

 

Materials:

 

$

*****

*****:

 

$

*****

Labor:

 

$

*****

 

 

$

*****

 

Aim 4:   *****

 

Materials:

 

$

*****

*****:

 

$

*****

Labor:

 

$

*****

Total:

 

$

*****

 

Aim 5:   *****

 

Materials:

 

$

 *****

Labor:

 

$

 *****

Total

 

$

 *****

 

Aim 6:   *****

 

Materials:

 

$

*****

*****

 

$

*****

*****

 

$

*****

Labor:

 

$

*****

Total:

 

$

*****

 

--------------------------------------------------------------------------------


 

Aim 7: *****

 

Labor:

 

$

*****

 

Total Estimated Cost, All Aims:

$

2,452,000.00

--------------------------------------------------------------------------------